Title: From George Washington to Nathanael Greene, 8 August 1781
From: Washington, George
To: Greene, Nathanael


                        
                            Dear Sir,
                            Dobbss Ferry 8th Augt 1781
                        
                        This letter will, probably, be delivered to you by Mr Fitzhugh—third son to Colo. Fitzhugh of Maryland—who is
                            desirous of obtaining an appointment in Baylors Dragoons.
                        Mr Fitzhugh is a stranger to me, but is spoken of as a promising young man, just from his Studies—Such
                            characters is an acquisition to any Corps—I shall be obliged to you for introducing him to my namesake as a fit person to
                            receive a Commission in the Regiment he commands if there is a vacancy in it—and for any civilities you may shew him. With
                            much truth and Sincere Affection I am—Dr Sir Your Obedt Servt
                        
                            Go: Washington
                        
                    